Exhibit 10.2

AMENDMENT NO. 2 TO CREDIT AGREEMENT

AND

APPOINTMENT OF ADMINISTRATIVE AGENT

This AMENDMENT NO. 2 AND APPOINTMENT OF ADMINISTRATIVE AGENT, dated as of
January 25, 2008 (this “Amendment”), is entered into among Intelsat Corporation
(formerly known as PanAmSat Corporation), a Delaware corporation (the
“Borrower”), Citicorp USA, Inc., in its capacity as administrative agent for the
Lenders and as agent for the Secured Parties (in such capacity, the
“Administrative Agent), Credit Suisse, Cayman Islands Branch (“Credit Suisse” or
the “Successor Administrative Agent”), as successor Administrative Agent, and
the Lenders executing this Amendment, and (i) amends the Credit Agreement dated
as of August 20, 2004, as amended and restated as of March 22, 2005 and as
further amended and restated as of July 3, 2006 (as amended to the date hereof,
the “Credit Agreement”) among the Borrower, the institutions party thereto as
Lenders (the “Lenders”), the Administrative Agent and certain other parties
named therein and in the other Credit Documents and (ii) appoints Credit Suisse
as successor Administrative Agent under the Credit Agreement and the other
Credit Documents. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Required Lenders amend the Credit
Documents to effect the changes described below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

Section 1. Amendments

The Credit Documents are, effective as of the Amendment No. 2 Effective Date (as
defined below), hereby amended as follows:

(a) All references to “Citicorp USA, Inc.” shall be references to “Credit
Suisse, Cayman Islands Branch”, except with respect to Annex I (Commitments) to
the Credit Agreement and all references to “Citibank, N.A.” shall be references
to “Credit Suisse, Cayman Islands Branch”.

(b) The address for the Administrative Agent under Section 14.2 of the Credit
Agreement (and any other similar addresses in the other Credit Documents) shall
be replaced in its entirety under the appropriate heading with “Credit Suisse,
One Madison Avenue, 2nd Floor, New York, New York, 10010, Attention: Loan
Closers/Agency Group, Phone: (212) 538-3477, Fax: (212) 538-9120”.



--------------------------------------------------------------------------------

(c) The heading to Section 14.17 (Citigroup Direct Website Communications) of
the Credit Agreement shall be replaced with “Direct Website Communications” and
the e-mail address set forth in such section shall be replaced with “an email
address to be provided by the Administrative Agent”.

(d) The following definitions set forth in Section 1.1 of the Credit Agreement
shall be amended to read in their entirety as follows:

“Administrative Agent” shall mean “Credit Suisse, Cayman Islands Branch” and its
successors and assigns, as the administrative agent for the Lenders under this
Agreement and the other Credit Documents.

“Amendment No. 2 Effective Date” shall have the meaning ascribed to such term in
Amendment No. 2 to this Agreement.

“Applicable ABR Margin” shall mean, at any date, (a) with respect to each ABR
Loan that is a Term Loan, 1.50% per annum and (b) with respect to each ABR Loan
that is a Revolving Credit Loan or a Swingline Loan, the applicable percentage
per annum set forth below based upon the Status in effect on such date:

 

Status

   Applicable ABR Margin for
Revolving Credit and Swingline Loans  

Level I Status

   1.875 %

Level II Status

   1.625 %

Level III Status

   1.500 %

Level IV Status

   1.500 %

Notwithstanding the foregoing, the “Applicable ABR Margin” shall mean with
respect to each ABR Loan that is a Revolving Credit Loan or a Swingline Loan,
the percentage relating to the Status on the Amendment No. 2 Effective Date set
forth in a certificate of an Authorized Officer (the “Closing Compliance
Certificate”) and determined on a pro forma basis after giving effect to
Amendment No. 2 to this Agreement and the transactions in connection with the
transactions contemplated by the Share Purchase Agreement referenced in
Section 3 of Amendment No. 2 to this Agreement, during the period from and
including the Amendment No. 2 Effective Date to but excluding the first date
following the Amendment No. 2 Effective Date that financial statements are
required to be delivered under Section 9.1 for the first full fiscal quarter
completed after the Amendment No. 2 Effective Date.

“Applicable LIBOR Margin” shall mean, at any date, (a) with respect to each
LIBOR Loan that is a Term Loan, 2.50% per annum and (b) with respect to each
LIBOR Loan that is a Revolving Credit Loan or a Swingline Loan, the applicable
percentage per annum set forth below based upon the Status in effect on such
date:

 

Status

   Applicable LIBOR Margin for
Revolving Credit and Swingline Loans  

Level I Status

   2.875 %

 

-2-



--------------------------------------------------------------------------------

Status

   Applicable LIBOR Margin for
Revolving Credit and Swingline Loans  

Level II Status

   2.625 %

Level III Status

   2.500 %

Level IV Status

   2.500 %

Notwithstanding the foregoing, the “Applicable LIBOR Margin” shall mean with
respect to each LIBOR Loan that is a Revolving Credit Loan or a Swingline Loan,
the percentage relating to the Status on the Amendment No. 2 Effective Date set
forth in a certificate of an Authorized Officer (the “Closing Compliance
Certificate”) and determined on a pro forma basis after giving effect to
Amendment No. 2 to this Agreement and the transactions in connection with the
transactions contemplated by the Share Purchase Agreement referenced in
Section 3 of Amendment No. 2 to this Agreement, during the period from and
including the Amendment No. 2 Effective Date to but excluding the first date
following the Amendment No. 2 Effective Date that financial statements are
required to be delivered under Section 9.1 for the first full fiscal quarter
completed after the Amendment No. 2 Effective Date.

“Incremental Tranche B-2 Term Loans” shall have the meaning provided in
Section 2.14 and shall include Incremental Tranche B-2-A Term Loans, Incremental
Tranche B-2-B Term Loans and Incremental Tranche B-2-C Term Loans.

“Management Investors” shall mean directors and/or members of senior management
of Intelsat Holdings, Ltd., any Subsidiaries of Intelsat Holdings, Ltd. and any
parent company of Intelsat Holdings, Ltd., or any of their respective spouses,
direct lineal descendants, heirs or trusts for the benefit of any of the
foregoing.

“Sponsor” shall mean (1) one or more investment funds advised, managed or
controlled by BC Partners Holdings Limited or any Affiliate thereof, (2) one or
more investment funds advised, managed or controlled by Silver Lake or any
Affiliate thereof, and (3) one or more investment funds advised, managed or
controlled by any of the Persons described in clauses (1) and (2) of this
definition, and, in each case, (whether individually or as a group) their
Affiliates; provided that, for purposes of determining the fees and expenses
that may be added back pursuant to clause (b)(xii) within the definition of
Consolidated EBITDA for any period before the effectiveness of Amendment No. 2
to this Agreement, the term “Sponsor” shall also mean one or more investment
funds advised, managed or controlled by Apax Partners Worldwide, LLP, Apax
Partners, L.P., Apollo Management V, L.P., Madison Dearborn Partners, LLC or
Permira Advisers, LLC or any of their respective Affiliates.

“Syndication Agent” shall mean Bank of America, N.A. together with its
affiliates under this Agreement and the other Credit Documents.

“Tranche B-2 Term Loan” shall have the meaning provided in Section 2.1 and shall
include Tranche B-2-A Term Loan, Tranche B-2-B Term Loan and Tranche B-2-C Term
Loan.

“Treasury Rate” shall mean, as of the applicable repayment date, the weekly
average yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year.

 

-3-



--------------------------------------------------------------------------------

(e) The definition of “Class” is hereby amended to replace “Tranche B-2 Term
Loans, Incremental Tranche B-2 Term Loans” with “Tranche B-2-A Term Loans,
Tranche B-2-B Term Loans, Tranche B-2-C Term Loans, Incremental Tranche B-2-A
Term Loans, Incremental Tranche B-2-B Term Loans, Incremental Tranche B-2-C Term
Loans”.

(f) The definition of “Renewed Revolving Credit Commitment” is hereby amended to
add the following sentence at the end thereof “The aggregate amount of the
Renewed Revolving Credit Commitment as of the Amendment No. 2 Effective Date is
reduced to $175,000,000, such reduction to be pro rata with respect to Lenders
having Renewed Revolving Credit Commitments; provided that any Lender holding
Renewed Revolving Credit Commitments may request that its Renewed Revolving
Credit Commitments not be reduced on a pro rata basis and the Borrower and
Administrative Agent may (but shall not be obligated to) adjust such reductions
to give effect to such request and increase the reduction of the Renewed
Revolving Credit Commitments of Lenders not so requesting.”

(g) Section 2.1(a) of the Credit Agreement is hereby amended by adding the
following additional paragraph at the end thereof:

“On the Amendment No. 2 Effective Date, the Tranche B-2 Term Loans shall be
subdivided into Tranche B-2-A Term Loans (which loans are herein referred to as
the “Tranche B-2-A Term Loans”), Tranche B-2-B Term Loans (which loans are
herein referred to as the “Tranche B-2-B Term Loans”) and Tranche B-2-C Term
Loans (which loans are herein referred to as the “Tranche B-2-C Term Loans”), in
each case, in the respective amounts of 33.34%, 33.33% and 33.33% of each
Lender’s Tranche B-2 Term Loans as of the Amendment No. 2 Effective Date. The
Administrative Agent after giving effect to Amendment No. 2 to this Agreement
shall make adjustments to the Registrar to reflect such subdivisions. Tranche
B-2-A Term Loans, Tranche B-2-B Term Loans and Tranche B-2-C Term Loans shall be
identical in all respects except as expressly set forth herein.”

(h) Section 2.5(c) of the Credit Agreement is hereby amended to add at the end
thereof the following sentence: “Each Tranche B-2 Repayment Amount shall be
allocated pro rata to the Tranche B-2-A Term Loans, Tranche B-2-B Term Loans and
Tranche B-2-C Term Loans.”

(i) Section 2.14 of the Credit Agreement is hereby amended by adding a new
paragraph at the end thereof as follows:

“In addition to the foregoing, the Borrower may obtain additional Incremental
Revolving Credit Commitments by an aggregate amount not in excess of $75,000,000
(in addition to the $600,000,000 amount set forth above), all such additional
Incremental Revolving Credit Commitments being pursuant to and subject to the
procedures, conditions and terms set forth in this Section 2.14 (other than the
maximum aggregate amount, which shall be increased by the amount set forth in
this sentence). The terms and provisions of the Incremental Revolving Credit
Commitments and Incremental Revolving Loans pursuant to the preceding sentence
may be pursuant to a separate series and shall be identical to the Revolving
Credit Commitments and Revolving Credit Loans; provided, however, that the rate
of interest applicable to

 

-4-



--------------------------------------------------------------------------------

the Incremental Revolving Credit Loans incurred pursuant to the preceding
sentence shall be determined by the Borrower and the applicable new Lenders and
shall be set forth in each applicable Joinder Agreement. Incremental Tranche B-2
Term Loan Commitments and Incremental Tranche B-2 Term Loans may be Incremental
Tranche B-2-A Term Loan Commitments and Incremental Tranche B-2-A Term Loans,
Incremental Tranche B-2-B Term Loan Commitments and Incremental Tranche B-2-B
Term Loans or Incremental Tranche B-2-C Term Loan Commitments and Incremental
Tranche B-2-C Term Loans as may be designated in the applicable Joinder
Agreement.”

(j) Section 5.1 of the Credit Agreement is amended as follows:

(i) The first sentence in Section 5.1 is amended and replaced with:

“(a) The Borrower shall have the right to prepay Term Loans, Revolving Credit
Loans and Swingline Loans, in each case, without premium or penalty, in whole or
in part from time to time on the following terms and conditions and subject to
clause (b) below:”

(ii) Section 5.1 of the Credit Agreement is amended by adding Section 5.1(b) as
follows:

“(b) Notwithstanding anything set forth herein, in the event that the Tranche
B-2-A Term Loans are repaid (the “Repaid Tranche B-2-A Term Loans”) prior to the
date which is three years following the Amendment No. 2 Effective Date in whole
or in part pursuant to Section 5.1 or Section 5.2(a) (other than a Prepayment
Event which is an Asset Sale Prepayment Event, Casualty Event, Specified Sale
Leaseback or a scheduled amortization pursuant to Section 2.5(c)), the Borrower
shall pay to Term Lenders having such Repaid Tranche B-2-A Term Loans, (a) in
the event such repayment occurs prior to the date which is one year following
the Amendment No. 2 Effective Date, the Applicable Premium as of the date of
such prepayment, (b) in the event such repayment occurs on or after the date
which is one year after the Amendment No. 2 Effective Date but prior to the date
which is two years following the Amendment No. 2 Effective Date, a prepayment
premium equal to 2% of the principal amount of the Repaid Tranche B-2-A Term
Loans, (c) in the event such repayment occurs on or after the date which is two
years after the Amendment No. 2 Effective Date but prior to the date which is
three years following the Amendment No. 2 Effective Date, a prepayment premium
equal to 1% of the principal amount of the Repaid Tranche B-2-A Term Loans and
(d) on or after the date which is three years after the Amendment No. 2
Effective Date, there shall be no prepayment premium for any such repayments.
“Applicable Premium” shall mean the present value at such date, computed using a
discount rate equal to the Treasury Rate plus 50 basis points, of an amount
equal to 2% of the principal amount of Repaid Tranche B-2-A Term Loans payable
on, plus all interest that would accrue on the applicable Repaid Tranche B-2-A
Term Loans from such date to, the date which is one year following the Amendment
No. 2 Effective Date, computed using the LIBOR Rate for an Interest Period of
three months plus the Applicable LIBOR Margin in effect on such date.

Notwithstanding anything set forth herein, in the event that the Tranche B-2-B
Term Loans are repaid (the “Repaid Tranche B-2-B Term Loans”) prior to the date
which is two

 

-5-



--------------------------------------------------------------------------------

years following the Amendment No. 2 Effective Date in whole or in part pursuant
to Section 5.1 or Section 5.2(a) (other than a Prepayment Event which is an
Asset Sale Prepayment Event, Casualty Event, Specified Sale Leaseback or a
scheduled amortization pursuant to Section 2.5(c)), the Borrower shall pay to
Term Lenders having such Repaid Tranche B-2-B Term Loans, (a) in the event such
repayment occurs prior to the date which is one year following the Amendment
No. 2 Effective Date, a prepayment premium equal to 2% of the principal amount
of the Repaid Tranche B-2-B Term Loans, (b) in the event such repayment occurs
on or after the date which is one year after the Amendment No. 2 Effective Date
but prior to the date which is two years following the Amendment No.2 Effective
Date, a prepayment premium equal to 1% of the principal amount of the Repaid
Tranche B-2-B Term Loans and (c) on or after the date which is two years after
the Amendment No. 2 Effective Date, there shall be no prepayment premium for any
such repayments.

Each prepayment in respect of any Tranche B-2 Term Loans pursuant to this
Section 5.1 shall be applied to the Class or Classes of Tranche B-2 Term Loans
as the Borrower may specify.”

(k) Section 5.2(d) of the Credit Agreement is amended by adding the following
additional sentence at the end thereof: “Each prepayment in respect of any
Tranche B-2 Term Loans pursuant to this Section 5.2 shall be applied to the
Class or Classes of Tranche B-2 Term Loans as the Borrower may specify.”

(l) Section 10 of the Credit Agreement is hereby amended by adding Section 10.10
to read as follows:

“10.10. Financial Covenant. The Borrower and its Restricted Subsidiaries shall
maintain on the last day of each Fiscal Quarter, a Consolidated Secured Debt to
Consolidated EBITDA Ratio for the Test Period ending on such day of less than or
equal to 4.5 to 1.0.”

(m) Section 11 of the Credit Agreement is hereby amended to change the figure
“4.25” set forth therein to the figure “4.5”.

(n) Section 12.13 of the Credit Agreement is hereby amended to add (x) following
the first phrase “Section 11” the phrase “or Section 10.10” and (y) following
the second and third phrases “Section 11” the phrase “and Section 10.10”.

(o) Clause (v) of the definition of “Credit Agreement Obligations” in the Lender
Security Agreement, Lender Pledge Agreement and analogous clauses in comparable
definitions under the Credit Documents is hereby amended to replace the phrase
“or its affiliates” with the phrase “or any Credit Agreement Lender or their
respective affiliates designated to be secured by the Collateral by the Borrower
in a written notice to the Credit Agreement Administrative Agent”. The Borrower,
the other Credit Parties and the Administrative Agent are further authorized and
agree at the expense of the Borrower to execute, file and record any and all
documents Credit Suisse reasonably believes to be necessary or desirable in
connection with such amendments.

 

-6-



--------------------------------------------------------------------------------

The Borrower and Administrative Agent may modify the Exhibits to the Credit
Agreement and the other Credit Documents to give effect to the subdivision of
the Tranche B Term Loans pursuant to this Amendment No. 2.

Section 2. Appointment of Successor Administrative Agent under Credit Documents

(a) Notice of Resignation. The Administrative Agent notified the Borrower and
the Lenders in an Administrative Agent Resignation Notice dated January 24, 2008
that, pursuant to Section 13.9 of the Credit Agreement and Section 7(b) of the
Lender Security Agreement, it resigned as Administrative Agent under the Credit
Agreement, the Lender Security Agreement, the Lender Pledge Agreement and all
other Credit Documents, which resignation is effective upon the appointment of a
successor Administrative Agent under this Amendment.

(b) Appointment of Successor Administrative Agent. Pursuant to Section 13.9 of
the Credit Agreement and Section 7(b) of the Lender Security Agreement, the
Borrower and the Required Lenders hereby appoint Credit Suisse as successor
Administrative Agent under the Credit Agreement, the Lender Security Agreement,
the Lender Pledge Agreement and all other Collateral Documents. The Borrower,
the other Credit Parties, the Agents and the Lenders further agree at the
expense of the Borrower to execute, file and record any and all documents Credit
Suisse reasonably believes to be necessary or desirable in order to evidence its
appointment as the successor Administrative Agent.

(c) Waiver of Notice Period. The Borrower, the Required Lenders and the
Administrative Agent waive the notice period requirement under Section 13.9 of
the Credit Agreement requiring 20 days’ prior written notice to the Lenders and
the Borrower of the Administrative Agent Resignation Notice.

(d) Effect of Resignation and Appointment. On the Amendment No. 2 Effective
Date, (i) Credit Suisse shall succeed to and become vested with all the rights,
powers, privileges and duties of the Resigning Administrative Agent under all of
the Credit Documents, (ii) any reference to the term “Administrative Agent” in
any Credit Document shall be deemed a reference to Credit Suisse, as successor
Administrative Agent and (iii) the Retiring Administrative Agent’s rights,
powers, privileges and duties under the Credit Documents shall be terminated and
the provisions of Section 13 of the Credit Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Administrative
Agent under the Credit Documents. Without limiting the generality of the
foregoing any and all references to the Administrative Agent on any publicly
filed document, to the extent such filing relates to Liens arising under the
Credit Documents and until such filing is modified to reflect the interest of
Credit Suisse, as successor Administrative Agent, shall, with respect to such
Liens, constitute a reference to Citicorp USA, Inc. as the collateral agent and
collateral representative of Credit Suisse, as successor Administrative Agent.

(e) Administrative Agent Agreement. The Required Lenders authorize the
Administrative Agent and the successor Administrative Agent to enter into an
agreement in connection with the transfer of the Administrative Agency from the
Administrative Agent to the successor Administrative Agent.

 

-7-



--------------------------------------------------------------------------------

Section 3. Conditions Precedent to the Effectiveness of this Amendment

This Amendment shall become effective simultaneously upon the consummation of
the acquisition of Intelsat Holdings, Ltd. contemplated in the Share Purchase
Agreement dated as of June 19, 2007 among Serafina Holdings Limited, Serafina
Acquisition Limited and certain shareholders of Intelsat Holdings, Ltd., as
amended, and such acquisition shall have been consummated, subject to the
satisfaction or waiver by the Administrative Agent of the following conditions
precedent (the “Amendment No. 2 Effective Date”):

(a) Executed Counterparts. The Administrative Agent shall have received this
Amendment, duly executed by the Borrower, the Administrative Agent, the
Successor Administrative Agent and the Required Lenders. The amendment to
Section 11 of the Credit Agreement set forth in clause 1(m) above shall be
effective only upon the receipt of, in addition to the foregoing, the consent of
the Requisite Revolving Credit Lenders (and effectiveness of the other
amendments set forth herein shall not be so conditioned);

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent;

(c) No Default or Event of Default. After giving effect to this Amendment, no
Default or Event of Default shall have occurred and be continuing, either on the
date hereof or on the Amendment No. 2 Effective Date;

(d) Fees and Expenses Paid. The Borrower shall have paid all reasonable
out-of-pocket costs and expenses of (i) the Administrative Agent before the
Amendment No. 2 Effective Date and (ii) the Successor Administrative Agent, in
connection with the preparation, reproduction, execution and delivery of this
Amendment (including, without limitation, the reasonable fees and out-of-pocket
expenses of counsel for (A) the Administrative Agent before the Amendment No. 2
Effective Date and (B) the Successor Administrative Agent, with respect thereto)
and all other costs, expenses and fees due under any Credit Document; and

(e) Amendment Fees Paid. The Borrower shall have paid to the Lenders consenting
to this Amendment the fees that the Borrower shall have agreed to pay to such
consenting Lenders.

Section 4. Representations and Warranties

On and as of the Amendment No. 2 Effective Date, after giving effect to this
Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) this Amendment has been duly authorized, executed and delivered by the
Borrower and constitutes the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms; and the
Credit Agreement as amended by this Amendment constitutes the legal, valid and
binding obligation of the Borrower enforceable against the Borrower in

 

-8-



--------------------------------------------------------------------------------

accordance with its terms; in each case, except to the extent that
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles;

(b) each of the representations and warranties contained in Section 8 of the
Credit Agreement and each other Credit Document is true and correct in all
material respects (or, in the case of any representation or warranty that by its
terms is qualified by materiality or by reference to a Material Adverse Effect
or by any concept of similar import, each such representation and warranty is
true and correct in all respects) on and as of the Amendment No. 2 Effective
Date, as if made on and as of such date and except to the extent that such
representations and warranties specifically relate to a specific date, in which
case such representations and warranties were true and correct in all material
respects (or, in the case of any representation or warranty that by its terms is
qualified by materiality or by reference to a Material Adverse Effect or by any
concept of similar import, each such representation and warranty was true and
correct in all respects) as of such specific date; provided, however, that
references therein to the “Credit Agreement” shall be deemed to refer to the
Credit Agreement as amended hereby and after giving effect to the consents and
waivers set forth herein; and

(c) no Default or Event of Default has occurred and is continuing.

Section 5. Fees and Expenses

The Borrower and each other Credit Party agrees to pay on demand in accordance
with the terms of Section 14.5 of the Credit Agreement all reasonable
out-of-pocket costs and expenses of the Administrative Agent in connection with
the preparation, reproduction, execution and delivery of this Amendment
(including, without limitation, the reasonable fees and out-of-pocket expenses
of counsel for the Administrative Agent with respect thereto).

Section 6. Roles

Credit Suisse Securities (USA) LLC, Banc of America Securities LLC and Morgan
Stanley shall act in the capacity as Joint Lead Arrangers and Joint Bookrunners
with respect to this Amendment, but in such capacities shall not have any
obligations, duties or responsibilities, nor shall incur any liabilities, under
this Amendment or any other Credit Document.

Section 7. Reference to the Effect of Amendments on the Credit Documents

(a) As of the Amendment No. 2 Effective Date, each reference in the Credit
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like
import, and each reference in the other Credit Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Amendment No. 2 Effective
Date.

 

-9-



--------------------------------------------------------------------------------

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Credit Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, any other Credit Party, the Joint Lead
Arrangers or any Agent under any of the Credit Documents, nor constitute a
waiver or amendment of any other provision of any of the Credit Documents or for
any purpose except as expressly set forth herein.

(d) This Amendment shall constitute a Credit Document.

Section 8. Execution in Counterparts

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
electronic transmission shall be effective as delivery of a manually executed
counterpart of this Amendment.

Section 9. Governing Law

This Amendment shall be governed by and construed in accordance with the law of
the State of New York.

Section 10. Section Titles

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.

Section 11. Notices

All communications and notices hereunder shall be given as provided in the
Credit Agreement.

 

-10-



--------------------------------------------------------------------------------

Section 12. Severability

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforce-ability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.

Section 13. Successors

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

Section 14. Waiver of Jury Trial

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR
PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER CREDIT DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

-11-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers and general partners thereunto duly authorized, as
of the date first written above.

 

INTELSAT CORPORATION

By:

 

 

Name:

 

Title:

 

Intelsat Corporation

Amendment No. 2



--------------------------------------------------------------------------------

CITICORP USA, INC., as Administrative Agent and Swingline Lender

By:

 

 

Name:

 

Title:

 

Intelsat Corporation

Amendment No. 2



--------------------------------------------------------------------------------

 

[Insert above name of Lender]

By:

 

 

Name:

 

Title:

 

Intelsat Corporation

Amendment No. 2



--------------------------------------------------------------------------------

Acknowledged and Agreed: CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Successor
Administrative Agent

By:

 

 

Name:

 

Title:

 

Intelsat Corporation

Amendment No. 2